Per Curiam.

As the indictment sets out the note accord"ng to its purport and effect, and not according to its tenor, we think the variance is not material. I promised would be construed to mean I promise 1
But it was not sufficiently proved that the offence was committed in the county of Worcester. The evidence was only that the note was here uttered. It is clear from authority, that the offence of forging in the county cannot be inferred from the fact of uttering and publishing in the county.2

 See 3 Chitty on Crim. Law, (3d Amer. ed.) 1039, 1040, and notes.


 See 1 Chitty on Crim. Law, (3d Amer. ed.) 190; 3 id. 1039, and notes *280United States v. Britton, 2 Mason, 464; Spencer v. Commonwealth, 2 Leigh, 751; 2 Russell on Crimes, (3d Amer. ed.) 371 to 374.